DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant argues that Nongpiur does not teach detecting abnormal movements.
Nongpiur is relied upon for teaching output of an alarm in normal and abnormal conditions.  Rejection language has been clarified.  
Applicant argues that Nongpiur does not teach an alarm.
An alarm is defined as a warning notice, see https://www.merriam-webster.com/dictionary/alarm.  Nongpiur teaches a status message that warns the user if an event has occurred and if an event has not occurred, see [0094] and [0126].  The status message is a warning notice to the user to inform the user of the system’s current status.  Therefore, this limitation is taught in the cited prior art.
Applicant argues that combining the prior art would defeat the purpose of Modi of detecting the smash and bash attacks of a premises.
Nongpiur’s status alarms will not interfere with the premises attack detection and alarms taught in Modi.  Modi, when combined with Nongpiur, will still alert the user when an attack on the premises is detected.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 10, 12-16, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. (US pub No. 2016/0189533) and Nongpiur et al. (US Pub No. 2016/0379456).
Regarding claims 1, 10, and 19, Modi teaches an apparatus comprising: one or more processors; and memory storing computer executable instructions that, when executed (See abstract, [0037], and [0018]), cause: 
receiving data indicative of movement of a sensor device configured to be mounted in a premises (See abstract, Fig. 1, [0046], [0040], and [0042]); 
determining, based on the data, whether the movement of the sensor device is abnormal or normal (See abstract, [0046], and [0057]); and 
causing output of an alarm (See abstract and [0057]).
	Modi does not teach causing, based on determining that the movement of the sensor device is normal, output of an alarm.
	Nongpiur teaches causing output of an alarm when the sensor detects a security event and when the sensor does not detect a security event (See [0094] and [0126]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Modi’s system to include Nongpiur’s alarm to provide grater clarity to the user and ensure the user that the device is operating. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	Regarding claims 3, 12, and 21, Modi teaches determining whether the movement of the sensor device is abnormal or normal comprises comparing the received data to data indicative of normal movement of the sensor device (See [0005]).
Regarding claims 4, 13, and 22, Modi teaches the data indicative of normal movement of the sensor device comprises one or more of data indicative of historical movement of the sensor device, data stored as part of a calibration of the sensor device, data input by a user of the sensor device, or preprogrammed data associated with the sensor device (See [0005]).
Regarding claims 5, 14, and 23, Modi teaches data indicative of movement of the sensor device comprises one of data of an accelerometer of the sensor device or data of a gyroscope of the sensor device (See [0026]).
Regarding claims 6, 15, and 24, Modi teaches determining, based on the data, whether the movement of the sensor device is abnormal or normal comprises one of determining whether a speed of movement or acceleration of the sensor device exceeds a threshold value or determining whether the sensor device has moved in a direction that is abnormal (See [0075]).
Regarding claims 7, 16, and 25, Modi does not explicitly teach data indicative of movement of the sensor device comprises one of an image or video captured by a camera associated with the sensor device, and wherein determining whether the movement of the sensor device is abnormal or normal comprises determining, based on the image or video, that a location of the sensor device has changed.
Nongpiur teaches data indicative of movement of the sensor device comprises one of an image or video captured by a camera associated with the sensor device, and wherein determining whether the movement of the sensor device is abnormal or normal comprises determining, based on the image or video, that a location of the sensor device has changed (See [0073]).
Claims 8, 9, 17, 18, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Modi abd Nongpiur as applied to claim 1 above, and further in view of Tomooka et al. (US Pub No. 2007/0279215).
Regarding claims 8, 9, 17, 18, 26, and 27, Modi does not teach a heightened security state based on determining movement of the sensor device. 
Tomooka teaches causing, based on determining that the movement of the sensor device is abnormal or normal, one or more other sensor or monitoring devices to enter a heightened security state or level, comprises increasing a sensitivity of another sensor device or monitoring device located in a vicinity of the sensor device (See abstract and [0031]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Modi’s device to include Tomooka’s heightened state to better prevent erroneous detection. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683